ROBINSON, J.
1. Section 6453 and Section 6469, General Code (108 O. L. pt. 1, 935 and 945), in so far as the legislature attempted therein to authorize the taking of private property for „ other than public purposes, violate the provision of Section 19, Article I, of the Constitution, “Private property shall ever be held inviolate, but subservient to the public welfare,” and to that extent, are void.
2. Section 6449 and Section 6483, General Code (108 O. L. pt. 1, 933 and 951), in so far as the legislature attempted therein to authorize the taking of private property before “a compensation therefor shall first be made in money, or first secured by a deposit of money,” violate that provision of Section 19,, Article I, of the Constitution, and to that extent are void.
3. Section-6452 and Section 6459, General Code (108 O. L. pt. 1, 935 and 945), and Section 6452 General Code (109 O. L. 224), in so far as the legislature, therein attempted to authorize the levying of assessments in excess of special benefits, violates the provision of Section 19, Article I, “Private property shall ever be held inviolate,” and to that extent are void.
4. Sections 6474, 6475, 6476 and 6477, General Code (108 O. L. pt. 1, 947 and 948), in so far as the legislature attempted therein to confer appellate •jurisdiction upon an administrative officer or an administrative board, from the court of common pleas, violate the provision of Section 1, Article IV, “The judicial power of the state is vested in a supreme court, court of appeals, courts of common pleas, courts of probate, and such other courts inferior to the courts of appeals as may from time to time be established by law,’’ and to that extent are void.
*1045. The case of C., L. & N. Co. v. City of Cincinnati, 62 Ohio St., 465, and Paragraph 1 of the syllabus of the case of City of Dayton v. Bauman, 66 Ohio St., 379, are overruled and the case of City of Cleveland v. Wick, 18 Ohio St., 303, is approved and followed.
Demurrer sustained and writ allowed.
Wanamaker, Matthias and Clark, JJ., concur. Marshall, C. J., concurs in propositions 1, 2, 3 and 4 of the syllabus and the judgment. Hough, J., concurs in all of the syllabus but not in the judgment. Jones, J., dissents from proposition 5 of the syllabus and from the judgment.